260 S.W.3d 429 (2008)
In the Matter of K.S.
No. WD 68804.
Missouri Court of Appeals, Western District.
August 19, 2008.
Dennis J. Campbell Owens, Kansas City, MO, for appellant.
Ralph Gregory Gore, Blue Springs, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.

ORDER
Elizabeth Honeycutt appeals the circuit court's judgment to modify its paternity judgment by granting Jason Schuler sole legal custody of the couple's child, designating his address as the child's address "for educational and mailing purposes," and awarding Schuler more parenting time than Honeycutt under the joint physical custody arrangement. We affirm the circuit court's judgment in this per curiam order pursuant to Rule 84.16(b).